Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  For claims 1 and 17, it is unclear whether or not seating modules are to be claimed in combination with the console structure.  In the independent claims, a seating module appears in an intended use/”for” statement; thereby, not positively claiming seating modules. However, later in claim 1 and in claim 17, the console footwell is defined relative to “another seating module”.  For examination purposes, the combination will be considered the claimed subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1 and 3-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 1-16 of U.S. Patent No. 10,836,493 and 10,364,033, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because both the application and patents teach a console structure for a seating module of a vehicle comprising: a console with at least one opening and a table apparatus comprising: a table device having a portion; and 5a table support structure connected to said table device, said table support structure defining a single pivot point, wherein said table device pivots about only said single pivot point, and wherein said table device is movable between a stowed position and a deployed position and at least said portion of said table device being arranged in said opening in said stowed position and located outside of said opening in said deployed position.  Wherein said console comprises a footwell facing in a direction away from said seating module toward another seating module located behind said seating module.  Wherein said opening is formed over a corner portion of said console, wherein said opening extends over a front outer edge and a lateral outer edge of said console.  Wherein said console comprises an upper inner surface, wherein said table device and said table support structure are located underneath said upper inner surface of said console.  Wherein said table device is movable from said stowed position to an intermediate deployed position, wherein said table device is partially exposed from said opening.  Wherein said table device comprises an outer edge surface, said outer edge surface defining one lateral side of said table device in said stowed position, and said outer edge surface defining a rear side of said table device in said deployed position.  Wherein said table device comprises an outer edge surface, said outer edge surface defining one lateral side of said table device in said stowed position, and said outer edge surface defining a rear side of said table device in said deployed position, wherein said outer edge surface of said table device is aligned with said lateral 5outer edge of said console in said stowed position of said table device.  Wherein said table support structure is connected to said table device, said table support structure comprising a carrier structure and a table support linkage, said carrier structure being connected to said table support linkage via a pivot connection, wherein said table device is pivotable about only said single pivot connection.  Wherein said table support linkage is guided through said opening of said console in said deployed position of said table device.  Wherein said table apparatus comprises: a track structure; a guide track; 5a guide pin arranged in said guide track, said guide pin being connected to said carrier structure, wherein said carrier structure is movably mounted to said track structure such that said carrier structure moves in a linear direction and said guide pin moves in said guide track when said carrier structure moves in said linear direction.  Wherein said guide track is formed by a slot formed in an upper inner surface of said console.  Wherein said guide track is formed by rails attached to an upper inner surface of said console.  Wherein an outer edge surface of said table device is parallel to said track structure in said stowed position, said outer edge surface being perpendicular to said track structure in said deployed position.  Wherein a pivotable connection is defined by said carrier structure and said table support linkage, wherein said carrier structure and said table support linkage define said single pivot point, wherein said table support linkage pivots 18about said single pivot point relative to said carrier structure.  Wherein said table support linkage comprises a first table support linkage member and a second table support linkage member, said first table support linkage member being perpendicular to said second table support linkage member, wherein said first table support linkage member is perpendicular to said track 5structure when said table device is in said stowed position, said first table support linkage member being parallel to said track structure in said deployed position, said second table support linkage member being parallel to said track structure when said table is in said stowed position, said second table support linkage member being perpendicular to said track structure when said table device is in said deployed position.  
Since claims 1 and 3-20 are anticipated by claims 1-12 and 1-16, respectively of the patents, they are not patentably distinct therefrom. Thus, the invention of claims 1-12 and 1-16 of the patents is in effect a species of the generic invention of claims 1 and 3-20. It has been held that the generic invention is anticipated by the species, see In re Goodman 29 USPG2d 2010 (Fed Or. 1993} Since claims 1 and 3-20 are anticipated (fully encompassed) by claims 1-12 and 1-16  of the patents, they are not patentably distinct there from, regardless of any additional subject matter present in claims 1-12 and 1-16.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maris (2017/0021932). Maris teaches a console structure (Fig. 5) for a seating module of a vehicle comprising: a console (3) with at least one opening (a: see annotated figure 5 below) wherein said console comprises a footwell (d) facing, as best understood, in a direction toward another seating module located behind said console (paragraphs 0003;0039; console structure would be on one side of a train or plane, for example, wherein an opposing console would be located adjacent thereto on another side) and a table apparatus (10,12) comprising: a table device (10) having a portion (12); and 5a table support structure (14) connected to said table device (via 12), said table support structure defining a single pivot point (16), wherein said table device pivots about only said single pivot point, and wherein said table device is movable between a stowed position (Fig. 1) and a deployed position (Fig. 3) and at least said portion of said table device being arranged in said opening in said stowed position (Fig. 1) and located outside of said opening in said deployed position (Fig. 5).  Wherein said opening is formed over a corner portion of said console, wherein said opening extends over a front outer edge and a lateral outer edge of said console (Fig. 5).  Wherein said console comprises an upper inner surface, wherein said table device and said table support structure are located underneath said upper inner surface of said console (Fig. 5).  Wherein said table device is movable from said stowed position (Fig. 1) to an intermediate deployed position (Fig. 2), wherein said table device is partially exposed from said opening.  Wherein said table device comprises an outer edge surface (b), said outer edge surface defining one lateral side of said table device in said stowed position, and said outer edge surface defining a rear side of said table device in said deployed position.  Wherein said table device comprises an outer edge surface (c), said outer edge surface defining one lateral side of said table device in said stowed position, and said outer edge surface defining a rear side of said table device in said deployed position, wherein said outer edge surface of said table device is aligned with said lateral 5outer edge of said console in said stowed position of said table device.  

    PNG
    media_image1.png
    604
    738
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments filed September 28, 2021 have been fully considered but they are not persuasive.
In the amended claim 1, the examiner contends that Maris teaches a footwell on the console, facing in a direction toward another seating module located behind said console, as best understood. As discussed in paragraphs 0003;0039 of Maris, the console structure of Fig. 5 would be on one side of a train or plane, for example, wherein an opposing console would inherently be located adjacent thereto. Furthermore, the portion of the console adjacent the vehicle wall can be considered the front thereof. No specifics of the vehicle have been established in the claims; therefore, the directional limitations directed to the console features are not clearly defined. Finally, the footwell limitation added in claim 1 is not worded in the exact same manner as that previously presented in claim 2. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869.  The examiner can normally be reached on Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Wilkens
October 21, 2021
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637